Title: To George Washington from John Connolly, 29 December 1781
From: Connolly, John
To: Washington, George


                        May it please your Excellency.

                             Decembr 29th 1781.
                        
                        I have been in this City upwards of two Weeks, & yesterday to my great surprize was committed to the
                            City Jail, by an Order from the President of this state, for a supposed infraction of my Parole given in Virginia.
                        As the state of this matter will probably be laid before you by the Secretary at War, I have humbly to
                            Request that your Excellency will be pleased to make the necessary inquiry into my Conduct, for whence it will appear that
                            I have by no means violated the spirit of my Obligation as a Prisoner of War.
                        My very low state of health, my long train of misfortunes, & particular Situation not unknown to your
                            Excellency, will I hope, operate so far in my favor as to mitigate the harshness of my present treatment. I have the honor
                            to be very Respectfully your Excellency’s most Obedt & very humble Servt
                        
                            Jno: Connolly

                        
                    